DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 4 and dependent claim 5 recite "rejects". The term "rejects" is indefinite because it is unclear what portion of the solid waste is considered to be rejects.  It is also indefinite because there is no distinction made between a material that is "rejects" and a material that is not.  For examination purpose, rejects will be considered to be any material subjected to the claimed system and process.  
Claims 3 and 6-12 are accordingly rejected as inheriting the indefiniteness of claim 1 or claim 4.
Also, claims 9 and 10, which depend from claim 1, recite the limitation "the pulp".  There is insufficient antecedent basis for this limitation in the claims.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3, 4, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonella (US 2013/0316428).
Claim 1: Gonella discloses a municipal solid waste treatment system, wherein municipal solid waste is compressed into a wet organic fraction (biodegradable municipal waste BMW containing pulp) and a separate dry residue by way of an extrusion press. See Figure 1 and paragraphs [0019]-[0026].  The wet organic fraction is then conditioned by "conventional pulping", see paragraph [0027], thus a pulper is present.  Accordingly, the municipal solid waste treatment system comprises the combination of a press and a pulper. 
Claim 3: The press comprises a perforated extrusion chamber (tube 10 with holes 12) and a corresponding plunger (piston 18). 
Claim 4:  Gonella discloses a process for treating solid waste comprising the step of pressing solid waste to produce a wet organic fraction and a dry residue by way of an extrusion press (Figure 1, paragraphs [0019] to [0026]).  The wet organic fraction is equivalently a pulp (paragraphs [0019], [0020], [0023]) that has been extracted from the rejects (the dry residue).
Claim 7: The step of pressing comprises bursting cells in the waste (paragraphs [0018] to [0020]).

Claims 9 and 11:  The municipal solid waste treatment system of Gonella may also comprise an anaerobic digester for treating the pulp, see paragraphs [0003], [0004], [0006], claim 1.  Thus, the process of Gonella includes anaerobic digestion.
Claims 10 and 12:  The municipal solid waste treatment system of Gonella may also comprise an incinerator for the pulp, see paragraph [0026], which is equivalently a pyrolyzer.  Thus, the process of Gonella include pyrolysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gonella (US 2013/0316428) in view of Wiseman (US 3,549,529).
Claims 2, 5, and 6: The solid waste treatment system and process of Gonella are described above as they pertains to claims 1 and 4.  Regarding the system of claim 2, Gonella does not disclose that the pulper is a drum pulper or a tub pulper.  Regarding the process of  claim 5, Gonella does not disclose that the process of extracting pulp comprises diluting with heated water, tumbling, and screening.  Regarding the process of claim 6, Gonella does not disclose that the pulp is extracted using drum pulper or a tub pulper.

Claim 8: Both Gonella (paragraph [0002]) and Wiseman (column 4, lines 33-37) disclose that a significant constituent of municipal wastes are paper wastes. As the system/process of Gonella recovers paper fibers/pulp from the municipal wastes, it would be obvious to one skilled in the art to use the recovered paper fibers/pulp to make a paper product.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 or claim 4 of U.S. Patent No. 11,123,778. Although the claims at issue are not claim 3 is anticipated by patent claim 3 and by patent claim 4.  

2.  	Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/705,704 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 are anticipated by reference claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571) 272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Eric Hug/Primary Examiner, Art Unit 1748